Citation Nr: 1146866	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  03-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of radiation treatment for prostate cancer, to specifically include sacral necrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to January 1957.

This matter was last before the Board of Veterans' Appeals (Board) in July 2011 on appeal from a March 2003 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board denied the claim in March 2009. The Board's denial was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in November 2010. The Court remanded the claim for a medical evaluation and a more complete statement of reasons and bases. In July 2011, the Board remanded the claim for an additional medical opinion.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that VA has not met its duty to assist. Specifically, he contends that VA must attempt to obtain any existing quality assurance records pertinent to his case. In VAOPGCPREC 1-11, the Office of the General Counsel (OGC) concluded that the Board must make reasonable efforts to obtain any quality assurance records or documents that are relevant to a claim. 38 U.S.C.A. § 5103A; and see Hood v. Shinseki, 23 Vet. App. 295 (2009). The OGC stated that VA must provide this assistance after the claimant has furnished information sufficient to locate the records or documents. 

The Veteran contends that VA must attempt to obtain any record of quality assurance activities conducted at the VA medical center (VAMC) in Clarksburg, West Virginia regarding the diagnosis and treatment of prostate cancer in 1999. 
Although the Veteran has not identified any specific records or documents, his allegation is sufficient to cause further inquiry by the Board as to both the existence of such documents and to provide him, through his representative, an opportunity to proffer a statement as to their relevance.
Pursuant to VAOPGCPREC 1-11, the RO/AMC shall undertake to obtain any such records available from the Veterans Health Administration (VHA). The Board notes that if VHA identifies any such records, but denies access to them under 38 U.S.C.A. § 5705(a) (West 2002), that determination may be appealed to the OGC under 38 C.F.R. § 17.506 (2010). However, if VHA or OGC concludes that the records and documents are not confidential and not privileged, VA may consider them in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Contact the Veteran through his representative and solicit a statement, evidence, argument, or any other information that would bear upon the PRESENT EXISTENCE of quality assurance records as he has alleged which reflect relevant treatment or past practices at the VA medical center (VAMC) in Clarksburg, West Virginia regarding the diagnosis and treatment of prostate cancer;

2. Determine if such records exist and would be facially relevant to the claim by contacting the appropriate authority at VHA;

3. If both existing and relevant, obtain such records regarding the diagnosis and treatment of prostate cancer in 1999. 

4. Whatever results may occur, fully document such  determinations. If VHA refuses to issue copies, document that refusal and request a copy of any determination that the material within the records is privileged or confidential.

5. Readjudicate the Veteran's claim. Provide the Veteran and his representative a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, return the case to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded - including but not limited to any evidence and argument on the merits of the underlying claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


